               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Jerome Scott Garcia,                  )      C/A No.: 3:19-1934-JMC-SVH
                                       )
                   Plaintiff,          )
                                       )
         vs.                           )
                                       )
 Richland County Sheriff’s             )         ORDER AND NOTICE
 Department, Deputy Danny              )
 Brown, Deputy Addy Perez, Big         )
 Fish Entertainment, and Live PD       )
 Host Tom Morris, Jr.,                 )
                                       )
                   Defendants.         )
                                       )

      Jerome Scott Garcia (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint against Richland County Sheriff’s Department

(“RCSD”), RCSD deputies Danny Brown and Addy Perez (“Deputies”), Live PD

Host Tom Morris, Jr. (“Host”), and Live PD’s producer, Big Fish Entertainment

(“Producer”) (collectively “Defendants”), alleging violations of his civil rights

and libel. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ.

Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review such

complaints for relief and submit findings and recommendations to the district

judge.

I.    Factual and Procedural Background

      Plaintiff alleges he was sitting in his car in a Walmart parking lot on
December 16, 2017, around 8:00 p.m., when an unmarked truck with police

lights parked near him. [ECF No. 1 at 8]. He asserts he exited his car and

asked the officer if he could help him with anything. Id. He asserts the officer

asked him if he was okay. Id. Plaintiff states he told the officer he was fine and

the officer indicated he smelled marijuana. Id. He asserts he then noticed two

cameras filming him. Id. Plaintiff states the officer arrested him, searched his

vehicle, seized his property, and issued him a ticket. Id. He asserts the officers

targeted him because of his California license plate. Id.

      Plaintiff further alleges Host committed slander by referring to Plaintiff

as a sovereign citizen and stating he made up his own laws. Id. He asserts he

has been unable to gain employment since the show aired and has been falsely

arrested three times by officers claiming he is a sovereign citizen. Id. He

contends the arrests have impacted his credit. Id. at 7.

      Plaintiff asserts violations of 25 C.F.R. § 11.404; 18 U.S.C. §§ 241, 242,

and 245; the Privacy Act of 1974, 5 U.S.C. § 552(a) (“Privacy Act”); and his

Fourteenth Amendment due process and equal protection rights. Id. at 4. He

seeks monetary damages.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

                                       2
the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

                                       3
      B.    Analysis

      Federal courts are courts of limited jurisdiction, “constrained to exercise

only the authority conferred by Article III of the Constitution and affirmatively

granted by federal statute.” In re Bulldog Trucking, Inc., 147 F.3d 347, 352

(4th Cir. 1998). Accordingly, a federal court is required, sua sponte, to

determine if a valid basis for its jurisdiction exists “and to dismiss the action if

no such ground appears.” Id. at 352; see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.”). Although the absence of subject matter jurisdiction

may be raised at any time during the case, determining jurisdiction at the

outset of the litigation is the most efficient procedure. Lovern v. Edwards, 190

F.3d 648, 654 (4th Cir. 1999).

      There is no presumption that a federal court has jurisdiction over a case,

Pinkley, Inc. v. City of Frederick, MD., 191 F.3d 394, 399 (4th Cir. 1999), and

a plaintiff must allege facts essential to show jurisdiction in his pleadings.

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189–90 (1936); see

also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985)

(“[P]laintiffs must affirmatively plead the jurisdiction of the federal court.”).

To this end, Fed. R. Civ. P. 8(a)(1) requires the complaint provide “a short and

plain statement of the grounds for the court’s jurisdiction[.]” When a complaint

fails to include “an affirmative pleading of a jurisdictional basis[,] a federal

                                        4
court may find that it has jurisdiction if the facts supporting jurisdiction have

been clearly pleaded.” Pinkley, 191 F.3d at 399 (citations omitted). However, if

the court, viewing the allegations in the light most favorable to a plaintiff, finds

insufficient allegations in the pleadings, the court will lack subject matter

jurisdiction. Id.

      The two most commonly recognized and utilized bases for federal court

jurisdiction are (1) diversity of citizenship pursuant to 28 U.S.C. § 1332, and

(2) federal question pursuant to 28 U.S.C. § 1331. The allegations contained in

the instant complaint do not fall within the scope of either form of the court’s

limited jurisdiction.

             1.     Diversity

      First, the diversity statute, 28 U.S.C. § 1332(a), requires complete

diversity of parties and an amount in controversy in excess of $75,000.

Complete diversity of parties in a case means no party on one side may be a

citizen of the same state as any party on the other side. See Owen Equip. &

Erection Co. v. Kroger, 437 U.S. 365, 373‒74 nn.13‒16 (1978). Plaintiff admits

he and at least three of the defendants reside in South Carolina. [ECF No. 1 at

2–3, 6]. Thus, the court lacks diversity jurisdiction.

             2.     Federal Question

      Second, the essential allegations contained in Plaintiff’s complaint are

insufficient to show the case is one “arising under the Constitution, laws, or

                                        5
treaties of the United States.” 28 U.S.C. § 1331.

                   a.    Criminal Statutes

      The federal statutes Plaintiff cites are criminal statutes and do not

provide private rights of action. See Ogletree v. Vigil, C/A No. 17-3724, 2018

WL 582391, at *2 (E.D. La. Jan. 29, 2018) (finding 25 C.F.R. § 11.404

establishes a misdemeanor criminal offense in the context of “Indian affairs”

and does not provide a civil remedy); Casey v. Orman, C/A No. 5:08-1373, 2009

WL 2971770, at *5 (S.D.W.Va. Sept. 10, 2009) (holding 18 U.S.C. § 242 does

not provide for a private cause of action and collecting cases); Lee v. Lewis, C/A

No. 2:10-55-F, 2010 WL 5125324, at *1 (E.D.N.C. Dec. 8, 2010) (finding 18

U.S.C. § 245 does not provide for any civil cause of action).

      To the extent Plaintiff is attempting to have Defendants criminally

prosecuted, he does not have a constitutional right to, or a judicially-cognizable

interest in, the criminal prosecution of another person. See Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.”); see also

Town of Castle Rock v. Gonzales, 545 U.S. 748, 768 (2005) (“[T]he benefit that

a third party may receive from having someone else arrested for a crime

generally does not trigger protections under the Due Process Clause, neither

in its procedural nor in its ‘substantive’ manifestations.”).




                                       6
                   b.    Privacy Act

      Plaintiff fails to plead a cause of action under the Privacy Act. The

Privacy Act “gives [federal] agencies detailed instructions for managing their

records and provides for various sorts of civil relief to individuals aggrieved by

failures on the Government’s part to comply with the requirements.” Doe v.

Chao, 540 U.S. 614, 618 (2004). Plaintiff has not sued a federal agency or

alleged a federal agency misused his personal information.

                   c.    § 1983 Claims

      Plaintiff’s claims against RCSD and Deputies for constitutional

violations fall under 42 U.S.C. § 1983. To state a plausible claim for relief under

42 U.S.C. § 1983, an aggrieved party must sufficiently allege he was injured

by “the deprivation of any [of his or her] rights, privileges, or immunities

secured by the [United States] Constitution and laws” by a “person” acting

“under color of state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1230 (3d ed.

2014).

      To assert a viable § 1983 claim against a particular public official,

Plaintiff must allege a causal connection or affirmative link between the

conduct of which he complains and the official sued. See Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009) (providing that a plaintiff in a § 1983 action must plead

that the defendant, through his own individual actions, violated the

                                        7
Constitution); Rizzo v. Goode, 423 U.S. 362, 371-72 (1976) (holding a § 1983

plaintiff must show that he suffered a specific injury as a result of specific

conduct of a defendant, and an affirmative link between the injury and that

conduct); Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (“In order for an

individual to be liable under § 1983, it must be ‘affirmatively shown that the

official charged acted personally in the deprivation of the plaintiff’s rights. The

doctrine of respondeat superior has no application under this section.’”)

(quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)); Vinnedge, 550

F.2d at 928 (finding for an individual to be liable under § 1983, it must be

affirmatively shown that the official charged acted personally in the

deprivation of the plaintiff’s rights).

      Plaintiff broadly states his due process and equal protection rights were

violated, but he fails to allege exactly what Deputies did or how they violated

his rights. Plaintiff never identifies the officers involved in his arrest as

Deputies.

      If Plaintiff is asserting he was arrested without probable cause, his

recitation of the facts fails to support that claim. Plaintiff states he exited his

car to talk to an officer, the officer said he smelled marijuana, Plaintiff was

placed under arrest, and officers searched Plaintiff’s car, seized some of his

property, and issued him a ticket. [ECF No. 1 at 8]. He further states the

unnamed officers targeted him because his car had California license plates.

                                          8
Id.

      It is well-established that “the odor of marijuana alone can satisfy the

probable cause requirement to search a vehicle.” United States v. Morin, 949

F.2d 297, 300 (10th Cir. 1991); see also U.S. v. Scheetz, 293 F.3d 175, 183–84

(4th Cir. 2002) (finding no Fourth Amendment violation where officers

searched vehicle after smelling marijuana). Thus, under the alleged facts, the

officers had probable cause to search Plaintiff’s car and any property seized

would be evidence properly seized pursuant to a lawful arrest. See Chimel v.

California, 395 U.S. 752, 762–63 (1969) (holding that a search incident to a

lawful arrest does not violate the Fourth Amendment); United States v.

Nelson, 102 F.3d 1344, 1346 (4th Cir. 1996) (same).

      In addition, Plaintiff’s claims against RCSD fail because RCSD is not a

person. Only “persons” may act under color of state law, and, therefore, a

defendant in a § 1983 action must qualify as a “person.” See Monnell v. Dep’t

of Soc. Serv., 436 U.S. 658, 690 (1978). RCSD is a department, group of

buildings, or a facility. Inanimate objects such as buildings, facilities, and

grounds cannot act under color of state law. See Harden v. Green, 27 F. App’x

173, 178 (4th Cir. 2001) (finding that the medical department of a prison is not

a person pursuant to § 1983); see also Post v. City of Fort Lauderdale, 750 F.

Supp. 1131 (S.D. Fla. 1990) (dismissing city police department as improper

defendant in § 1983 action because not “person” under the statute); Shelby v.

                                      9
City of Atlanta, 578 F. Supp. 1368, 1370 (N.D. Ga. 1984) (dismissing police

department as party defendant because it was merely a vehicle through which

city government fulfills policing functions).

      Plaintiff’s conclusory assertion that Deputies targeted him because of his

California license plate is not enough to state a claim under the equal

protection clause. “The purpose of the equal protection clause of the Fourteenth

Amendment is to secure every person within the State’s jurisdiction against

intentional and arbitrary discrimination, whether occasioned by express terms

of a statute or by its improper execution through duly constituted agents.”

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (internal quotations

marks and alteration omitted). Thus, the Supreme Court has recognized the

validity of “class of one” equal protection claims, “where the plaintiff alleges

that she [or he] has been intentionally treated differently from others similarly

situated and that there is no rational basis for the difference in treatment.” Id.;

see also Willis v. Town of Marshall, North Carolina, 426 F.3d 251, 263 (4th Cir.

2005) (same). Plaintiff does not allege how Deputies intentionally treated him

differently from similarly situated citizens.

      Accordingly, Plaintiff’s federal claims are subject to summary dismissal,

and he has failed to adequately plead federal question jurisdiction.

                   d.    State Law Claims

      Finally, insofar as Plaintiff alleges Host and Producer committed libel

                                        10
and slander against him, he is asserting a state-based common law tort claim

against private actors. Section 1983 actions do not encompass such claims.

      Causes of action based on state law, such as libel and slander, generally

may only be heard in federal court where there is diversity of citizenship

among the parties or if there is supplemental jurisdiction based on other viable

federal claims. See 28 U.S.C. § 1367 (setting parameters of supplemental

jurisdiction). Because Plaintiff has not shown the court has diversity or federal

question jurisdiction, Plaintiff’s state law causes of action are subject to

summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by August 1, 2019, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to cure

the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

                                        11
amendment.

     IT IS SO ORDERED.



July 12, 2019                   Shiva V. Hodges
Columbia, South Carolina        United States Magistrate Judge




                           12
